    Case 1:16-cv-06287-KPF Document 102 Filed 04/09/19 Page 1 of 3



                                                                 April 9, 2019

Via ECF

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

     Re: Defendants’ position on anticipated motions and other issues in
Marcelino v. 374 Food, Inc. et al., No. 16 Civ 06287 (KPF)

Judge Failla:

As counsel for Defendants, I write in anticipation of the telephone conference
ordered for tomorrow (Dkt. #100) with the goal of presenting Defendants’
positions on certain issues so that the Court may efficiently consider them.

By way of background, three weeks ago, I sent a joint letter with Shawn
Clark to the Court asking for a magistrate judge to help facilitate our
discussions. Mr. Clark and I had had productive discussions on counsels’
ethical duties but had hit some roadblocks. I sought resolution in good faith,
as did Mr. Clark. While some commentators have argued self-regulation is a
myth, see, e.g., Fred C. Zacharias, The Myth of Self-Regulation, 93 MINN. L.
REV. 1147, 1152–54 (2009), I remain sanguine.

Three events have happened since that letter was sent three weeks ago (Dkt.
#80) that precipitated the 21 docket entries since then (Dkt. #80- Dkt. 101).

First, this Court ordered the parties into settlement (Dkt. #82) and the
Magistrate Judge made it clear that she would preside over a pre-settlement
conference pursuant to her Individual Rules (Dkt. #85).

Second, Mr. Clark abruptly notified the Court that he was no longer
employed at Michael Faillace’s firm. I say “abruptly” because in none of the
conversations over the previous two weeks had Mr. Clark indicated to me
that he wouldn’t be the counsel participating in future discussions. Mr. Clark
was either misleading me in asking me to have a discussion with him before
the Magistrate Judge, or his departure happened suddenly.

Third, Mr. Faillace retained Michael Ross as counsel for him individually
and for his firm (Dkt. #93).



                                      1
    Case 1:16-cv-06287-KPF Document 102 Filed 04/09/19 Page 2 of 3




Defendants’ position on the pending motion is that Mr. Ross may not
represent Mr. Faillace in this case because Mr. Faillace is not a party. This
issue is now fully briefed (Dkt. #96, #98 and #101).

Defendants’ position with respect to anticipated motions are as follows:

1.     This Court does not have authority to order the parties to settlement
after a trial is held. Such authority may only be exercised pre-trial.

Rule 16 of the Federal Rules of Civil Procedure states: “In any action, the
court may order the attorneys and any unrepresented parties to appear for
one or more pretrial conferences for such purposes as . . . facilitating
settlement.” Fed. R. Civ. P. 16(a)(5) (emphasis added). In addition, 28 U.S.C.
§ 636 states that “a judge may designate a magistrate judge to hear and
determine any pretrial matter pending before the court . . . .” 28 U.S.C. §
636(b) (emphasis added). This statute is jurisdictional and defines the powers
of the Magistrate Judge. Once a trial has taken place, the Magistrate Judge
lacks the power to hold a settlement conference.

Defense counsel is unaware of any statute or Federal Rule that gives this
Court authority to now order the parties to participate in a settlement
conference before Magistrate Judge Wang. While Mr. Ross was correct in
stating that my ignorance of the law does not constitute legal authority (for
which I am sure we are all grateful), Defendants’ position is that this Court
lacks authority to order the conference. This is no small matter as the
Magistrate Judge has cited as authority Section VI of the Magistrate Judge’s
Individual Practices concerning settlement conferences (Dkt. #85).

Section VI requires the parties to prepare pre-settlement letters and to make
and consider settlement offers. “The parties—not just the attorneys—must
attend the Settlement Conference in person,” according to Section VI(e). “If a
party fails to comply with the attendance requirements, that party may be
required to reimburse all the other parties for their time and travel expenses
and may face other sanctions” under Section VI(f).

Defendants have notified Mr. Faillace that they will seek a writ of mandamus
to vacate this Court’s settlement conference order (Dkt. #82) on the grounds
that this Court and the Magistrate Judge lack authority to issue such orders
post-trial. For this reason, Defendants will seek an adjournment and Mr.
Faillace has authorized me to state: “Mr. Faillace’s firm as a matter of
courtesy does not object to the adjournment of the conference but wishes the
court to understand that he believes that the writ that I advised him I would
be filing this week lacks merit.” (The petition for the writ has not been filed



                                      2
    Case 1:16-cv-06287-KPF Document 102 Filed 04/09/19 Page 3 of 3



because after this request and Mr. Faillace’s consent, Mr. Ross filed his notice
of appearance and there was subsequent motion practice on the motion to
disqualify Mr. Ross.)

Rather than seek a writ from the Second Circuit, Defendants request this
Court vacate the order so that the parties may brief the issues of the Court’s
authority prior to seeking the writ.

2.     Defendants’ position is Mr. Faillace and his firm must be disqualified,
particularly because there will be a motion to set aside the judgment under
Rule 60(b) of the Federal Rules. Both plaintiff and defendant may also file
motions to amend the judgment under Rule 52(b) and Defendants intend to
file a motion to sanction Plaintiff. Plaintiff should have counsel that does not
have a conflict of interest representing his interests on these motions.

Defendants will file the motion to disqualify Mr. Faillace as soon as possible
and, if the motion is denied, Defendants intend to seek a writ of mandamus
from the Second Circuit.

3.     While Defendants continue to offer to discuss in private the ethical
implications of Plaintiff’s perjury and attempt a joint statement about a
course forward (which is what Defense counsel believed he had originally
offered (Dkt. #84)), Defendants do not seek a settlement. Indeed, Hayim
Tsadok does not have any potential claims against him because Plaintiff
already stipulated to dismiss him. The other individual defendant was found
not liable because he is not an employer of Plaintiff. Only the corporate
defendant has liability and it intends to move to set judgment aside under
Rule 60(b)(3) (Dkt. #75).

Defendants do not believe it ethical to attempt a “global settlement” for two
reasons. Plaintiff is entitled to counsel representing his interests. In addition,
Defense counsel does not believe he should use anticipated motions for
sanctions as part of a global settlement discussion.

In light of Defendants’ positions above, Defendants submit that one course
forward is (1) Mr. Faillace withdraws, (2) the motion to sanctions are briefed,
and (3) the motion to set aside the judgment is briefed. Should the Court
appoint counsel for Plaintiff pursuant to 28 U.S.C. § 1915(e) or ask Legal Aid
for a lawyer given the immigration issues, Defendants have no objection.

                                                                   Respectfully,
                                                               /s/ Brian Lehman
cc: All counsel                                                   Brian Lehman
by CM/ECF                                                Counsel for Defendants


                                        3
